ORDER
The Disciplinary Review Board having filed a report with the Supreme Court on April 20, 1995, recommending that EDWARD C. THOMAS, JR. of CLINTON, who was admitted to the bar of this State in 1980, and who was thereafter temporarily suspended from the practice of law on June 7, 1994, and who remains suspended at this time, be suspended from the practice of law for a period of one year for gross neglect (RPC 1.1(a)), failure to abide by a client’s decisions (RPC 1.2(a)), lack of diligence (RPC 1.3), failure to communicate (RPC 1.4(a)), conduct prejudicial to the administration of justice (RPC 8.4(d)), failure to cooperate with the ethics authorities (RPC 8.1(b)), and practicing law while ineligible and without a bona fide office;
And the Disciplinary Review Board further recommending that prior to reinstatement to practice respondent successfully complete the Skills Training Course offered by the Institute for Continuing Legal Education and that on reinstatement respondent practice under the supervision of a practicing attorney for a period of one year;
And good cause appearing;
*271It is ORDERED that respondent is suspended from the practice of law for a period of one year, effective immediately and until the further Order of the Court; and it is further
ORDERED that the Decision and Recommendation of the Disciplinary Review Board, together with this Order and the full record of the matter, be added as a permanent part of the file of said EDWARD C. THOMAS, JR. as an attorney at law of the State of New Jersey; and it is further
ORDERED that prior to reinstatement to practice EDWARD C. THOMAS, JR. provide proof of his successful completion of the Core Courses of the Institute of Continuing Legal Education Skills Training Course, and it is further
ORDERED that on reinstatement EDWARD C. THOMAS, JR. practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of one year and until further Order of the Court, and it is further
ORDERED that EDWARD C. THOMAS, JR. be and hereby is restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended, disbarred or resigned attorneys; and it is further
ORDERED that the Disciplinary Review Board cause this Order to be published in two consecutive issues of The Morning Call and the New Jersey Law Journal and the New Jersey Lawyer, and it is further
ORDERED that EDWARD C. THOMAS, JR. reimburse the Disciplinary Oversight Committee for appropriate administrative costs.